ACCEPTED
                                                                    03-14-00578-CR
                                                                            5492498
                                                         THIRD COURT OF APPEALS
                                                                    AUSTIN, TEXAS
                                                                6/1/2015 2:28:35 PM
                                                                  JEFFREY D. KYLE
                                                                             CLERK
         NO. 03-14-00578-CR


        COURT OF APPEALS                FILED IN
                                 3rd COURT OF APPEALS
                                     AUSTIN, TEXAS
            FOR THE
                                 6/1/2015 2:28:35 PM
                                   JEFFREY D. KYLE
AUSTIN SUPREME JUDICIAL DISTRICT         Clerk



  DANIEL RAYMOND VADNAIS,
             Appellant

                 VS.


      THE STATE OF TEXAS,
               Appellee



           APPEAL FROM


THE 22ND JUDICIAL DISTRICT COURT


       HAYS COUNTY, TEXAS

TRIAL COURT CAUSE NO. CR-13-0651




     First Motion For Extension
 of Time in Which to File State's Brief




                   Whitney Borgman
                   Asst. Criminal District Attorney
                   712 S. Stagecoach Trail, Suite 2057
                   San Marcos, Texas 78666
                   Ph: (512) 878-6544/Fax: (512) 393-2246
                   State Bar No. 24082224
                   whitney.borgman@co.hays.tx.us
                   Attorney for the State of Texas
TO THE HONORABLE JUSTICES OF THE THIRD COURT OF
      APPEALS:

      The State files this First Motion for Extension of Time in Which to File

State's Brief, and in support states:

1.    The State's current deadline for filing its brief is June 1, 2015.

2.    This is the State's first Motion for Extension of Time in which to file

      its brief.

3.    The State respectfiilly requests an extension of approximately sixty
      days, until July 31, 2015 in which to file its brief.

4.    Good cause exists for the State's request for extension of time in which
      to file its brief. The attorney of record delivered her child 7 weeks

      prematurely. This office requests additional time for reassignment of
      State's Brief.

5.    These circumstances have significantly delayed the completion of this
      brief.

6.    This extension is not being sought to cause undue delay, but to seek
      justice.

7.    For the foregoing reasons, the State respectfiilly requests that the Court
      grant an approximate sixty day extension for filing Appellee's Brief,
      until July 31, 2015.
                                 Respectfully submitted,




                                 Whitney Bo^gjfian
                                 Asst. Criminal District Attorney
                                 Hays County Government Center
                                 712 South Stagecoach Trail, Ste. 2057
                                 San Marcos, Texas, 78666
                                  512-878-6544
                                 whitney.borgman@co.hays.tx.us
                                  State Bar No. 24082224
                                  Attorney for the State of Texas




          The foregoing Appellant Motion for Extension of Time in Which to
 File Appellant's Brief was subscribed and sworn to before me by Whitney
 Borgman on this the 1st of June, 2015.




                            \^itney Borgmap                (_

     RHONDA WIEDERSTEIN
]*) MY COMMISSION EXPIRES
       September 9,2018


                            Notary Public in and for the State of Texas
                       CERTIFICATE OF SERVICE


      I certify that on June 1, 2015, I served the above motion by email to
Dal Ruggles at dal@ruggleslaw.com, in accordance with the Texas Rules of
Appellate Procedure.




                           Whitney Borgi^n          /